875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Samuel Wayne GUY, Petitioner.
No. 88-8021.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1989.Decided May 3, 1989.

Samuel Wayne Guy, petitioner pro se.
Before DONALD RUSSELL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Samuel Wayne Guy petitions for a writ of mandamus directing the district court to "answer" his motion to compel discovery in Guy v. Jones, C/A 87-409-CRT (E.D.N.C.), a civil rights action against two county employees.  We deny the petition.


2
Guy moved to compel discovery while two interlocutory appeals in his case were pending in this Court.  In response to Guy's motion, the district court stayed all discovery pending the outcome of the interlocutory appeals.1   One of these appeals involved the district court's denial of the defendants' motion to dismiss Guy's damages claims on qualified immunity grounds.


3
We find that mandamus relief is unwarranted.  A writ of mandamus is appropriate only if the petitioner has no other adequate means to obtain the relief he seeks and if his right to relief is clear and indisputable.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Guy has not met that standard here.  The district court "answered" Guy's motion to compel discovery when it entered its order staying all discovery during the pendency of the interlocutory appeals.  In addition, the district court acted well within its discretion in staying discovery until this Court decided the qualified immunity issue.   Cf. Mitchell v. Forsyth, 472 U.S. 511, 526-27 (1985) (denial of qualified immunity is immediately appealable because delaying appeal would deprive defendants of right to avoid trial and discovery).


4
Accordingly, we deny Guy's petition for a writ of mandamus.  Leave to proceed in forma pauperis is granted.


5
PETITION DENIED.



1
 This Court recently affirmed the decision of the district court in both interlocutory appeals.  Guy v. Jones, No. 88-7048 (4th Cir.  Jan. 6, 1989) (unpublished)